Citation Nr: 0204965	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to service 
connection for right ear hearing loss.

2.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to service 
connection for a lower back disability.

3.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to service 
connection for a left knee disability.

4.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to a higher 
disability rating for service-connected right knee 
chondromalacia, rated as noncompensable prior to January 9, 
1998, and as 10 percent disabling from January 9, 1998, on 
appeal from the initial grant of service connection.



REPRESENTATION

Appellant represented by:	Calvin B. Bennett, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had honorable active service from July 1979 to 
July 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) as a result of a June 1993 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

On August 10, 1999, a hearing was held before the 
undersigned, who is a Member of the Board who will be making 
the decision in this case and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West Supp. 2001).  A transcript of that hearing has 
been associated with the record on appeal.

The Board issued a decision in this case in May 2000, which 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2001, the Court granted 
a joint motion for remand and to stay further proceedings 
(joint motion) in this case, vacating the Board's May 2000 
decision and remanding the case to the Board.

The veteran has reported that the Army upgraded his 
discharge, and he seeks VA readjudication of the character of 
his service during the period VA previously found 
dishonorable and a bar to the payment of benefits based on 
that period of service.  The issue is not before the Board, 
and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant was notified on June 28, 1993, of the 
denial of service connection for a lower back disability, a 
left knee disability, and right ear hearing loss and the 
grant of service connection for right knee chondromalacia. 

2.  On July 23, 1993, the RO received the appellant's notice 
of disagreement with the June 1993 rating decision.  A 
statement of the case on these issues was mailed to the 
appellant on October 20, 1993.

3.  Neither the appellant nor his representative filed any 
further correspondence at the RO until July 7, 1994.

4.  On November 9, 1993, the Board received a VA Form 9 
completed by the appellant and dated November 3, 1993.

5.  Neither the appellant nor his representative filed a 
substantive appeal regarding the denial of service connection 
for a lower back disability, a left knee disability, and 
right ear hearing loss and regarding the issue of entitlement 
to a higher initial disability rating for service-connected 
right knee chondromalacia prior to June 28, 1994, the final 
date for timely filing of an appeal from the June 1993 rating 
decision.

6.  The appellant's VA Form 9 did not identify the issues for 
appeal or any errors of fact or law regarding the issues 
addressed in the statement of the case.

7.  Neither the appellant nor his representative filed an 
adequate substantive appeal.


CONCLUSIONS OF LAW

1.  Neither the appellant not his representative timely filed 
a substantive appeal from the June 1993 rating decision, and 
the Board lacks jurisdiction to consider the issues of 
entitlement to service connection for a lower back 
disability, a left knee disability, and right ear hearing 
loss and of entitlement to a higher initial rating for right 
knee chondromalacia.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.303; 
66 Fed. Reg. 50,318, 50,319 (Oct. 3, 2001) (to be codified as 
amended at 38 C.F.R. § 20.302(b)).

2.  Neither the appellant nor his representative filed an 
adequate substantive appeal from the June 1993 rating 
decision, and the Board is within its discretion to dismiss 
the appeal of the claims of entitlement to service connection 
for a lower back disability, a left knee disability, and a 
right ear hearing loss and of the claim of entitlement to a 
higher initial rating for service-connected right knee 
chondromalacia.  38 U.S.C.A. §§ 7105(a), (d)(3), (5), 7108 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.202 (2001); 
66 Fed. Reg. 53,339-40 (Oct. 22, 2001) (to be codified as 
amended at 38 C.F.R. § 20.101(d) (same previously at 
38 C.F.R. § 20.203).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The initial question in this case is whether the 
Board has jurisdiction to consider the issues of entitlement 
to a higher initial disability rating for service-connected 
right knee chondromalacia, on appeal from the initial grant 
of service connection, and entitlement to service connection 
for a lower back disability, a left knee disability, and 
right ear hearing loss.

In February 2000 the appellant and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal in this case was timely and adequate and 
were given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203 
(2001).  The Board's authority and obligation to assess its 
jurisdiction must be tempered by its obligation to assure 
that it does so in the first instance without prejudice to 
the veteran.  VAOPGCPREC 9-99; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the Board concludes that 
its consideration of these issues does not violate the 
appellant's procedural rights or otherwise unfairly prejudice 
the veteran's case.

The undersigned advised the appellant and his representative 
at the August 1999 hearing that the Board would consider the 
adequacy and timeliness of his substantive appeal.  They were 
offered the opportunity to present argument on those issues 
at the hearing.  They offered no argument on these points.  
The February 2000 letter to the appellant provided him notice 
of the regulations pertinent to the issues of adequacy and 
timeliness of substantive appeals, as well as notice of the 
Board's intent to consider these issues.  He was given 60 
days to submit argument on this issue and provided an 
opportunity to request a hearing on these issues.  In 
February 2000, the veteran replied to the Board's February 
2000 letter.  He made arguments relating to the character of 
his discharge and relating to the substance of his claims.  
He did not offer any argument as to the issues of timeliness 
or adequacy of his purported substantive appeal.  A January 
2002 statement from the appellant's attorney addressed the 
issues of timeliness and adequacy of the instant appeal.

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2001).

A June 1993 rating decision established service connection 
for right knee chondromalacia and assigned a noncompensable 
rating.  The same rating decision denied entitlement to 
service connection for a lower back disability, a left knee 
disability, and right ear hearing loss.  The appellant was 
notified of the determination on June 28, 1993.  The 
appellant submitted a notice of disagreement (NOD) in July 
1993.  After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26, 19.29 
(2001).  An SOC was issued on October 20, 1993.  The letter 
accompanying the SOC included information about the 
appellant's appeal rights, including the right to request a 
hearing, and noted that the record would be closed if the RO 
did not hear from the appellant within 60 days or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he had appealed.  
He was provided a VA Form 9, Appeal to Board of Veterans' 
Appeals.

A.  Timeliness

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (2001).  It must be filed with the agency that 
issued the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.300 (2001).

A claimant must timely file a substantive appeal to perfect 
an appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2001); Roy v. Brown, 5 Vet. App. 554 (1993); but 
see Rowell v. Principi, 4 Vet. App. 9 (1993) (RO has 
discretion to dismiss an appeal for failure to file timely 
substantive appeal but failure to file timely substantive 
appeal does not automatically foreclose appeal or deprive 
Board of jurisdiction).  The claimant personally, or his 
authorized representative, may file an appeal.  38 C.F.R. 
§ 20.301(a) (2001).

The Rowell decision is distinguishable from the instant case.  
In Rowell, 4 Vet. App. 9, the Board accepted and adjudicated 
the underlying claims.  The Court found that acceptance of an 
untimely substantive appeal, or rejection of an untimely 
substantive appeal and dismissal of the appeal was within the 
RO's discretion, and an untimely appeal did not automatically 
deprive the Board of jurisdiction over the appeal.  4 Vet. 
App. at 17.

In the instant case, the Board is exercising its authority to 
determine its jurisdiction.  The RO cannot ultimately 
determine the Board's jurisdiction, and the provision for 
appeal of the RO's dismissal of an appeal because the 
substantive appeal was untimely (38 U.S.C.A. § 7105(d)(3)) is 
consistent with the Board's right and authority to determine 
its jurisdiction.  See Barnett, 83 F.3d 1380.  The Rowell 
Court's finding that the substantive appeal is non-
jurisdictional to the extent that its untimeliness does not 
automatically divest the Board of jurisdiction over an appeal 
is inapposite to the question whether the Board retains 
authority to determine its own jurisdiction.  It does not 
preclude the Board from deciding that an untimely, or, for 
that matter, substantively inadequate, appeal is dismissable 
or unacceptable for appellate review under either section 
7105(d) or section 7108 of title 38 United States Code.  
Moreover, in Roy, 5 Vet. App. at 555, over the dissent of the 
opining judge in Rowell, the Court found that a timely 
substantive appeal was part of a clear and unambiguous 
statutory and regulatory scheme.  The Board concludes that in 
this case, Roy and not Rowell is controlling.

In this case, since the SOC was provided more than 60 days 
before the expiration of the one-year period, the time limit 
that governed filing of a substantive appeal was within one 
year of notice of the adverse rating action.  That one-year 
period expired on June 28, 1994.  

On November 9, 1993, the Board received a VA Form 9 completed 
by the appellant.  A substantive appeal must be filed with 
the RO that issued the determination being appealed, and 
sending a VA Form 9 to the Board is not sufficient to perfect 
an appeal to the Board.  See 38 C.F.R. § 20.300 (2001); see 
also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing 
testimony before the Board, even though given within the one-
year NOD filing period, cannot constitute a valid NOD, 
because it was taken before the Board and not the RO and it 
did not serve to trigger or initiate appellate review).

On May 18, 1994, the Board referred the appellant's November 
1993 VA Form 9 to the RO.  This was received by the RO on May 
31, 1994.  There is no dispute that the RO received the 
appellant's VA Form 9 prior to June 28 1994.  The question is 
whether the substantive appeal was then "filed" within the 
meaning of the controlling statute and regulations.  The 
Board finds it was not.

Statute and regulation require that a substantive appeal be 
filed at a certain place and by certain parties.  38 U.S.C.A. 
§ 7105(d)(3), 38 C.F.R. §§ 20.300, 20.301.  The action 
"file" is not defined in applicable statute or in VA 
regulation.  The common definition most in accord with the 
action of filing in the context of VA benefits appeal is "to 
deliver (as a legal paper or instrument) after complying with 
any condition precedent (as the payment of a fee) to the 
proper officer for keeping on file or among the records of 
his office."  Webster's Third New International Dictionary 
of the English Language 849 (Merriam-Webster 1993).

A harmonized reading of the regulations providing for place 
and authority to file a substantive appeal incorporates the 
element of correct place and authorized filer as conditions 
precedent to the effective filing of a substantive appeal.  
Statute provides that the claimant file the substantive 
appeal (38 U.S.C.A. § 7105(d)(3)) and regulation liberalizes 
the statutory requirement that it be the claimant who files 
the appeal by permitting the representative of a competent 
claimant to also file the substantive appeal.  38 C.F.R. 
§ 20.301(a).  The permissive term "may" in the sentence 
"[A] Substantive Appeal may be filed by a claimant 
personally, or by his or her representative if a proper Power 
of Attorney or declaration of representation, as applicable, 
is on record or accompanies such . . . Substantive Appeal," 
id., cannot reasonably be read to mean that authority to file 
a substantive appeal is wholly permissive.  To read the 
regulation other than as restricting who is authorized to 
file an appeal would render it wholly precatory.  The 
limitation on the authority to file a substantive appeal on 
behalf of a competent claimant to that claimant or his or her 
authorized representative and not any other party is 
consistent with the next subsection, which authorizes more 
individuals to file appeals on behalf of incompetent 
claimants.  See 38 C.F.R. § 20.301(b) (2001).

The veteran's VA Form 9 did not become "filed" within the 
meaning of 38 U.S.C.A. § 7105(d)(3) upon its receipt by the 
RO because the Board and not the veteran or his 
representative transmitted it to the RO.  This action was 
wholly gratuitous on the Board's part.  VA has mandated by 
regulation circumstances in which the Board must transmit 
documents received at the Board to the RO, as was required 
until recently of certain evidence submitted directly to the 
Board.  Compare, 38 C.F.R. § 20.1304(c) (2001) with 67 Fed. 
Reg. 3099, 3105 (to be codified as amended at 38 C.F.R. 
§ 20.1304).  There is no such mandate regarding the 
transmittal of misfiled appeals.  There is no basis to 
attribute legal effect to the Board's referral of the 
misfiled VA Form 9 to the RO.  The Board's referral of the VA 
Form 9 to the RO for appropriate action did not abrogate the 
conditions precedent to effective filing of a substantive 
appeal, that the claimant or his authorized representative be 
the proximate actors in the receipt of the substantive appeal 
at the right place in the right time.  If transmittal or 
referral by the Board to the RO can serve to perfect an 
appeal, the regulatory requirement that the appeal be filed 
in a certain place becomes precatory.

The veteran's attorney has argued that the Board misapplied 
38 C.F.R. § 20.301 to the facts of this case, suggesting that 
the Board concluded that its transmittal to the RO of 
correspondence inappropriately addressed to the Board was a 
"filing" under that regulation.  That is precisely what the 
Board does not find and cannot do.  Statute and regulation 
require that filing be accomplished by the veteran or his 
representative and that it be accomplished at the RO.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.300, 20.301.

While the RO's acceptance of the substantive appeal that the 
Board forwarded may accord with its authority for discretion 
in the acceptance of substantive appeals, see Rowell, 4 Vet. 
App. 9, that acceptance cannot be binding on the Board, 
unless the Board is to concede to the RO the ultimate 
determination of its jurisdiction.  Such accession would be 
contrary to the regulation providing that certification of an 
appeal to the Board by an agency of original jurisdiction 
neither confers nor deprives the Board of jurisdiction over 
an issue.  66 Fed. Reg. 53,339 (Oct. 22, 2001) (to be 
codified as amended at 38 C.F.R. § 19.35).

There was no further correspondence to the RO from the 
appellant or his representative until a VA Form 1-646, 
Statement of Accredited Representation in Appealed Case, was 
received on July 7, 1994.  This statement was received after 
expiration of the deadline for filing a substantive appeal.  
Therefore, neither the claimant nor his representative filed 
a timely substantive appeal of the denial of service 
connection for a lower back disability, a left knee 
disability, and right ear hearing loss and regarding the 
issue of entitlement to a higher disability rating for 
service-connected right knee chondromalacia.

The claimant's application for appeal is not in conformity 
with the governing law, and the Board shall not entertain it.  
38 U.S.C.A. § 7108 (West 1991).

B.  Adequacy

Even if the appellant's improperly filed VA Form 9 were 
timely, it was inadequate to perfect his appeal in this case.  
A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2001).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2001).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  The Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  Id.  
(Emphasis supplied.)

In this case, in the section of the appellant's November 1993 
VA Form 9 in which he was instructed to "[s]tate in specific 
detail the benefits sought on appeal and your reasons for 
believing that the action appealed is erroneous," the 
appellant discussed only his dissatisfaction with the 
character of his discharge from the service.  The character 
of his service, though the subject of a May 1993 
administrative determination, was not the addressed in the 
July 1993 notice of the June 1993 rating decision, other than 
obliquely.  It was not the subject of his notice of 
disagreement of July 1993.  The reference in the SOC to 
character of service determination and the citation of the 
pertinent regulation, 38 C.F.R. § 3.12, was by way of context 
for the rating decision on the claims for right-sided hearing 
loss, low back and left knee conditions and the disability 
evaluation of the right knee.  The SOC did not note the 
evidence considered in the character of service 
determination, as it did in identifying the service medical 
records pertinent to the hearing, knee, and back conditions, 
nor give reasons and bases for the administrative 
determination.

That part of the veteran's statement on the VA Form 9 
addressing his beliefs about why the Army gave him an other 
than honorable discharge did not identify any error of fact 
or law in the rating decision with which he had disagreed.  
That part of the veteran's statement that expressed his 
belief that he merited VA benefits more than gay soldiers is 
likewise a legal nullity as regards the contents required to 
constitute a substantive appeal to the Board.

The last sentence of the veteran's declaration stated, "My 
discharge wrongfully dicised [sic] and all the injury I have 
sustance should be condcier [sic] for disability in my 
favor."  Regulation provides, "If the Statement of the Case 
. . . addressed several issues, the Substantive Appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed."  38 C.F.R. § 20.202.  The claimant's quoted 
statement does not identify any specific conditions or 
disabilities.  It is both too vague and too broad to construe 
as intended to identify all of the conditions addressed in 
the SOC, however liberally construed.  "All of the injuries 
I had" are not distinguishable from unidentified and 
unadjudicated "injuries" regarding which the statement 
would amount to a new claim.

Liberally construed, the claimant did identify compensation 
as the benefit he sought for "all the injury."  However, 
the identification of benefit sought alone does not make an 
adequate substantive appeal.  He provided no reason why the 
action appealed was erroneous.  He neither identified nor 
addressed error of fact or law with respect to the claims of 
entitlement to a higher initial disability rating for 
chondromalacia of the right knee or service connection for 
low back, left knee, and right ear hearing loss disabilities.

An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely or adequate appeal of these issues, so any 
purported appeal is not in conformity with the law.  The 
appeal having not been perfected through timely filing, the 
Board determines that it has no jurisdiction.  38 U.S.C.A. 
§ 7105(a), (b), (d)(3) (West 1991); 38 C.F.R. § 20.101(a), 
20.200, 20.202, 20.300, 20.301 (2001); YT v. Brown, 9 Vet. 
App. 195 (1996).

In light of the several substantive deficiencies in the 
purported substantive appeal, including the failure to state 
an error of fact or law in the determination being appealed, 
the Board is within its discretion to find the appeal 
inadequate and to dismiss the appeal, after providing notice 
and due process, which it has done in this case.  38 U.S.C.A. 
§ 7105(d)(3), (5) (West 1991); 38 C.F.R. § 20.200, 20.202, 
20.203 (2001); 66 Fed. Reg. 53,339, 53,340 (Oct. 22, 2001) 
(to be codified at 38 C.F.R. § 20.101(d)).



ORDER

The appellant having failed to perfect an appeal through 
filing of a timely and adequate substantive appeal, the 
claims of entitlement to a higher disability rating for 
service-connected right knee chondromalacia, on appeal from 
the initial grant of service connection, and entitlement to 
service connection for a lower back disability, a left knee 
disability, and right ear hearing loss are dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

